Per Curiam.

The judgment must be affirmed. Whether there had been any fraud in the sale of the horse, was a proper question for the jury, and there having been evidence before the jury that rendered the question, at least, doubtful, we do not, in such cases, interfere, even where the verdict is against the weight of evidence. The evidence of the former trial was not admissible under the general issue, if there had been no agreement between the parties on the subject^ but the justice was warranted from the agreement, which he states, to draw the inference that the objection was waived., At all events, the defendant did not rest upon the former trial as his sole defence; but the merits of the question of fraud were entered.into at large, and we cannot say that injustice has been done.
Judgment affirmed.